Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled January 5, 2022 has been considered and entered. Accordingly, Claims 1 – 3, 6 – 11, 15 – 17 and 20 are pending in this application. In addition claims 4, 5, 12 – 14, 18 and 19 have been previously cancelled. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 3, 8, 10,15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2018/0253483 A1), and further in view of Neall et al. (US 2019/0095297 A1).

As to claim 1, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data base that is in scope for replication between the source database and a target database (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Neall et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (figure 2 section 225 and 230 [section 225 discloses receiving at the standby database placeholder of the redo record from the redo stream. It is noted that this redo stream is being interpreted as the heard as it transport the different redo records form one data source to another for replication. Section 230 discloses identifying copy of data blocks from the primary database which correspond to the information from the redo records and apply a copy of the data block in order to update standby database. It is noted that the primary database is being interpreted as the source database while the standby database is being interpreted as the target database])
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (figure 2 section 210 and 215 [section 210 discloses identify changes made in the primary database which a redo log record has not been created. Lastly section 215 discloses inserting placeholder in the redo stream which correspond to the identify changes in the primary database]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Neall et al. redo stream because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

As to claim 15, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from the first redo record based (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Neall et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (figure 2 section 225 and 230 [section 225 discloses receiving at the standby database placeholder of the redo record from the redo stream. It is noted that this redo stream is being interpreted as the heard as it transport the different redo records form one data source to another for replication. Section 230 discloses identifying copy of data blocks from the primary database which correspond to the information from the redo records and apply a copy of the data block in order to update standby database. It is noted that the primary database is being interpreted as the source database while the standby database is being interpreted as the target database])
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (figure 2 section 210 and 215 [section 210 discloses identify changes made in the primary database which a redo log record has not been created. Lastly section 215 discloses inserting placeholder in the redo stream which correspond to the identify changes in the primary database]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a LEE by using the teaching of Neall et al. redo stream because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

As to claims 3 and 17 these claims are rejected for the same reasons as the independent claims above. In addition LEE teaches scraping, by one or more processors, the first redo record for the change made to the database table of the source database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]); and 
transmitting, by one or more processors, the change extracted from the first redo record to the target database for population with the target database (figure 2 section 231, 232 and 240 [a change data extractor (231), in addition to data replicator (232) which is stored in the target DBMS (240)]).

As to claim 8 this claims is rejected for the same reasons as claim 1 above. In addition LEE teaches determining, by one or more processors, while writing  a second change record to a second redo record of the first transaction log file that the second change record only includes changes made to a second database table of the source target database that is out-of-scope for replication between the source database and the target database (paragraph [0054] and paragraph [0055] [paragraph [0054] teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well). In addition paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS]); and 
LEE as modified does not explicitly teach modifying, by one or more processors, the header of the first transaction log file to include information indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database.
Neall et al. teaches modifying, by one or more processors, the header of the first transaction log file to include information indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database (figure 2 section 225 and 230 [section 225 discloses receiving at the standby database placeholder of the redo record from the redo stream. It is noted that this redo stream is being interpreted as the heard as it transport the different redo records form one data source to another for replication. Section 230 discloses identifying copy of data blocks from the primary database which correspond to the information from the redo records and apply a copy of the data block in order to update standby database. It is noted that the primary database is being interpreted as the source database while the standby database is being interpreted as the target database])
The motivation for combining LEE with Neall et al. are the same as set forth above with respect to claim 1.

As to claim 10 this claims is rejected for the same reasons as claim 8 above. In addition LEE as modified does not explicitly teach determining, by one or more processors, to skip scraping of the second redo record for any recorded changes made to the second database table of the source database based, at least in part, on accessing the information included in the header of the first transaction log file indicating that the second database is out-of-scope for replication between the source database and the target database.
Neall et al. teaches determining, by one or more processors, to skip scraping of the second redo record for any recorded changes made to the second database table of the source database based, at least in part, on accessing the information included in the header of the first transaction log file indicating that the second database is out-of-scope for replication between the source database and the target database (figure 2 section 210, 215 and 220 [section 210 discloses identify changes made in the primary database which a redo log record has not been created. Lastly section 215 discloses inserting placeholder in the redo stream which correspond to the identify changes in the primary database. It is noted that the creation of the placeholder is being interpreted as the scraping process in which it is used later on in section 220 to be send to the standby database for processing]).
The motivation for combining LEE with Neall et al. are the same as set forth above with respect to claim 1.

As to claim 20, LEE teaches determining, by one or more processors, while writing a first change record to a first redo record of a first transaction log file (paragraph [0055] teaches source server which include a redo log unit for storing changed data from a source DBMS); that the first change record includes at least one change made to a first database  table of a source data base that is in scope for replication between the source database and a target database (paragraph [0054] [teaches a first log synchronizer which transmits changed data from the redo log file of the source DBMS area to a target server (it is noted that the target server has a target DBMS as well)]); 
responsive, to receiving, by one or more processors, an instruction to replicate changes made to database tables that are in-scope for replication between the source database and the target database (paragraph [0028] [teaches target server receiving changed data transmitted from source server to the replicated to a target DBMS]);
determining, by one or more processors, to scrape the first redo record to extract the change made to the first database table of the source database from the first redo record based (paragraph [0057] [teaches second log synchronizer replicating changed data which was transmitted from the source server. In addition to having a extraction unit if order to extract the changed data from the redo logs or the archive logs]), 
LEE does not explicitly teach modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database; 
at least in part, on accessing the information included in thePage 2 of 15Docket No. P201800547US01Application No. 16/411,265 header of the first transaction log file indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database
Neall et al. teaches modifying, by one or more processors, a header of the first transaction log file to include information indicating that the first redo record includes a change made to a database table that is the in-scope for replication between the source database and the target database (figure 2 section 225 and 230 [section 225 discloses receiving at the standby database placeholder of the redo record from the redo stream. It is noted that this redo stream is being interpreted as the heard as it transport the different redo records form one data source to another for replication. Section 230 discloses identifying copy of data blocks from the primary database which correspond to the information from the redo records and apply a copy of the data block in order to update standby database. It is noted that the primary database is being interpreted as the source database while the standby database is being interpreted as the target database])
(figure 2 section 210 and 215 [section 210 discloses identify changes made in the primary database which a redo log record has not been created. Lastly section 215 discloses inserting placeholder in the redo stream which correspond to the identify changes in the primary database]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Neall et al. redo stream because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and Neall et al. as applied to claims above, and further in view of JIN et al. (US 2011/0072207 A1).

As to claims 2 and 16 these claims are rejected for the same reasons as the independent claims above. In addition LEE as modified does not explicitly teach retrieving, by one or more processors, change records from a memory each change record was written to the memory buffer.
JIN et al. teaches retrieving, by one or more processors, change records from a memory buffer in sequential time order from when each change record was written to the memory buffer. (paragraph [0067] [discloses log migration based on log buffer unit storage space. In addition migration of log record information is assigned an identifier which can be a timestamp of when said record was created and migrated]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of JIN et al. buffer memory because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

As to claim 11 this claims is rejected for the same reasons as claim 1 above. In addition LEE as modified does not explicitly teach wherein determining that the first change record includes at least one change made to the first database table of the source database that is in-scope for replication between the source database and the target database is based, at least in part on: determining, by one or more processors, that an object identifier of a table row 
JIN et al. teaches wherein determining that the first change record includes at least one change made to the first database table of the source database that is in-scope for replication between the source database and the target database is based, at least in part on: determining, by one or more processors, that an object identifier of a table row associated with the change record is linked to an object identifier of the first database designated as being in-scope for replication (paragraph [0048] lines 4 – 5 and paragraph [0048] lines 5 – 7 [paragraph [0048] lines 4 – 5 disclose LogID identifier which identifies the creation order of a log record. Paragraph [0048] lines 5 – 7 discloses logData which represent the content of updated data. In addition this particular field includes the location of the page having said updated data]).
The motivation for combining LEE with JIN et al. are the same as set forth above with respect to claim 2.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and Neall et al. as applied to claims above, and further in view of Zhang (US 2015/0278281 A1).

As to claim 6 this claims is rejected for the same reasons as claim 1 above. In addition LEE as modified does not explicitly teach comprising: generating, by one or more processors, a flag in a header of the first redo record 
Zhang teaches comprising: generating, by one or more processors, a flag in a header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (paragraph [0031] lines 7 – 13 [discloses update flag which indicated is said record is the original recon or an updated record in addition said flag are located as showed in figure 2 as the header]).
LEE teaches a database system for implement efficient database journaling. However, LEE does not explicitly discloses modifying the header of a transaction log file. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by using the teaching of Zhang flag header because LEE in as stated in paragraph [0057] various log synchronizers are used for replicating changed data which was transmitted.

As to claim 7 this claims is rejected for the same reasons as claim 6 above. In addition LEE as modified teaches wherein determining, by one or more processors, to scrape the first redo record for the change made to the first database table of the source database is further based, at least in part, on (Neall et al. figure 2 section 210, 215 and 220 [section 210 discloses identify changes made in the primary database which a redo log record has not been created. Lastly section 215 discloses inserting placeholder in the redo stream which correspond to the identify changes in the primary database. It is noted that the creation of the placeholder is being interpreted as the scraping process in which it is used later on in section 220 to be send to the standby database for processing]): identifying , by one or more processors, the flag in the header of the first redo record indicating that the first redo record includes a change made to a database table that is in-scope for replication between the source database and the target database (Neall et al. figure 2 section 225 and 230 [section 225 discloses receiving at the standby database placeholder of the redo record from the redo stream. It is noted that the receiving of the redo record from the redo stream is being interpreted as the request to initiate the replication process. Section 230 discloses identifying copy of data blocks from the primary database which correspond to the information from the redo records and apply a copy of the data block in order to update standby database. It is noted that the primary database is being interpreted as the source database while the standby database is being interpreted as the target database]).
The motivation for combining LEE with Neall et al. are the same as set forth above with respect to claim 1.

As to claim 9 this claims is rejected for the same reasons as claim 8 above. In addition LEE as modified does not explicitly teach further comprising: 
Zhang teaches comprising: generating, by one or more processors, a flag in a header of the second redo record indicating that the second redo record only includes changes made to a database table that is out-of-scope for replication between the source database and the target database (paragraph [0031] lines 7 – 13 [discloses update flag which indicated is said record is the original recon or an updated record in addition said flag are located as showed in figure 2 as the header]).
The motivation for combining LEE with Zhang are the same as set forth above with respect to claim 6.

Response to Arguments

Applicant's arguments filed January 5, 2022 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see pages 8 – 10, with respect to the rejection(s) of claim(s) 1 – 3, 6 – 11, 15 – 17 and 20 under 35 USC § 103 the arguments are moot in view of the new ground(s) of rejection, necessitated by the amendments.  Details of how the prior art meets the new limitations are found in the newly LEE and Neall et al. as set forth in the respective rejection(s) of claim(s) 1 – 3, 6 – 11, 15 – 17 and 20 above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167